Citation Nr: 0213317	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cardiovascular disease, to include hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the dorsal and lumbar spine.  

3.  Entitlement to service connection for glaucoma of the 
right eye.  

4.  Entitlement to service connection for an ulcerated 
stomach.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  Although several other issues were 
developed for appellate consideration, the veteran in his 
substantive appeal stated that he desired to pursue only the 
issues set forth on the title page of this remand.  In a 
statement in lieu of a VA Form 646 dated in July 2002, the 
representative listed the same issues.  

The record shows that in unappealed rating decisions dated in 
1985, the RO denied entitlement to service connection for 
cardiovascular disease, hypertension, and degenerative joint 
disease of the dorsal and lumbosacral spine.  Accordingly, 
these issues have been styled as set forth on the title page 
of this action.  

In the veteran's VA Form 9, he mentioned a hemorrhoid 
condition and "arthritis in the leg pains."  These issues 
have not been adjudicated by the RO, and they are referred to 
the RO for appropriate action.

REMAND

The record indicates that the veteran initially requested a 
hearing before a member of the Board sitting at the RO 
(Travel Board hearing).  Following the certification of this 
appeal to the Board, however, the veteran requested a video 
hearing before a member of the Board.  38 U.S.C.A. § 7107(e) 
(West Supp. 2002).  A memorandum of August 28, 2002, from the 
veteran's representative confirmed the request for a video 
hearing.  

To ensure claim full compliance with due process 
requirements, the case is REMANDED for the following:

In accordance with applicable law and 
procedures, the RO should schedule the 
veteran for a videoconference hearing 
before a member of the Board.  
38 U.S.C.A. § 7107(e).  

Thereafter, the case should be returned to the Board, 
following appropriate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


